UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1318



SARA E. PARKER,

                                                 Plaintiff - Appellant,

          versus


HOUSING AUTHORITY   OF   THE   CITY   OF   RALEIGH,
NORTH CAROLINA,

                                                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-03-414-5-BR)


Submitted:   June 10, 2004                      Decided:   June 16, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sara E. Parker, Appellant Pro Se.    Charles Theophilus Francis,
FRANCIS & AUSTIN, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Sara   E.   Parker   appeals   the   district   court’s   order

dismissing her complaint alleging violations of the Fair Housing

Act, 42 U.S.C. § 3601 et seq. (2000), for failure to state a claim

pursuant to Fed. R. Civ. P. 12(b)(6).     We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court.           See Parker v. Housing

Authority, No. CA-03-414-5-BR (E.D.N.C. Feb. 9, 2004). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                 - 2 -